Citation Nr: 0024148	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-09 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a duodenal ulcer.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

The veteran contends that he is entitled to service 
connection for a duodenal ulcer.  Service connection was 
denied initially in a rating decision issued in October 1966.  
In this appeal, he maintains that new and material evidence 
sufficient to warrant reopening of his claim has been 
introduced into the record and that the rating decision of 
February 1999 to the contrary was incorrect.

Once a decision on a claim has become final, the claim will 
not be reopened except as otherwise provided by law.  
38 U.S.C.A. § 7105(c) (West 1991) 38 C.F.R. § 3.104(a) 
(1999).  A final decision shall be reopened if it is 
determined that new and material evidence has been added to 
the record.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).  The evidence to be evaluated is that which 
has been added to the record since the last prior final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

In this case, the denial of the claim next preceding the 
decision now on appeal was the October 1970 rating decision.  
There also, the RO determined that new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a duodenal ulcer had not been submitted.  
Because the veteran did not appeal this rating decision after 
receiving due notice thereof, it became final.  38 U.S.C.A. § 
7105(c).  Therefore, the veteran's claim of entitlement to 
service connection for a duodenal ulcer should be reopened if 
it is determined that new and material evidence has been 
introduced into the record since the October 1970 rating 
decision.

However, in adjudicating this issue the RO employed the wrong 
legal standard for "material" evidence.  Prior to September 
16, 1998, VA applied the test of materiality enunciated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Pursuant to the 
Colvin test, evidence was considered material when it was 
probative of the issue at hand, and there was a reasonable 
possibility of a change in outcome when viewed in light of 
all the evidence of record.  

On September 16, 1998, the Colvin test was invalidated by the 
U.S. Court of Appeals for the Federal Circuit (the Court of 
Appeals) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In invalidating the Colvin test, the Court of Appeals 
determined that it was inconsistent with the regulation 
defining new and material evidence and that the latter 
represented the proper legal standard.  Under 38 C.F.R. § 
3.156, new and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order that the 
merits of the claim may be fairly decided.  This standard, as 
was observed in the Hodge opinion, is less stringent and 
therefore more favorable to a claimant.  Hodge, 155 F.3d at 
1362.  

The RO applied the now-invalidated Colvin standard of 
materiality in its February 1999 rating decision and March 
1999 statement of the case.  Under these circumstances, the 
Board finds that entering a final decision on the issue of 
new and material evidence pertaining to the claim of 
entitlement to service connection for a duodenal ulcer would 
be fundamentally unfair without the veteran's being afforded 
the opportunity to have the RO review the claim based on the 
less strict standard prescribed by Hodge and 38 C.F.R. 
§ 3.156.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Therefore, the case is REMANDED to the RO for the following 
development:

The RO must undertake a review of the 
complete record with regard to the issue 
of whether new and material evidence has 
been submitted in this matter.  In 
deciding this issue, the RO must follow 
the provisions of 38 C.F.R. § 3.156(a), 
in accordance with the guidance of Hodge.  
Thereafter, if appropriate, the 
adjudication process outlined in Elkins 
v. West, 12 Vet. App. 209 (1999) (en 
banc), must be observed.  If any 
determination in this adjudication is 
unfavorable to the veteran, the RO should 
furnish him with a supplemental statement 
of the case and afford him an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


